Appeal from a *1340judgment of the Supreme Court, Monroe County (Kenneth R Fisher, J.), rendered January 21, 2003. The judgment convicted defendant, upon a jury verdict, of attempted rape in the first degree and sexual abuse in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of attempted rape in the first degree (Penal Law §§ 110.00, 130.35 [1]) and sexual abuse in the first degree (§ 130.65 [1]). We reject the contention of defendant that he was denied effective assistance of counsel (see generally People v Baldi, 54 NY2d 137, 147 [1981]). The record establishes that defense counsel “vigorously pursued” a strategic defense (People v Garcia, 75 NY2d 973, 974 [1990]; see People v Cleveland, 281 AD2d 815, 816 [2001], lv denied 96 NY2d 900 [2001]). We also reject defendant’s contention that the sentence is unduly harsh or severe. Present—Pigott, Jr., P.J., Gorski, Martoche, Pine and Lawton, JJ.